Citation Nr: 1637151	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder and generalized anxiety disorder with chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2016 written brief presentation, the Veteran's representative indicated that the Veteran's service-connected psychiatric disorder had increased in severity.  The representative also noted that the last medical evidence of record is dated in February 2013.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, an examination should be arranged.  In addition to an examination, the Board should obtain any updated private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records since August 2013.  And inquiry should also be made with the Veteran regarding any non-VA treatment for his psychiatric disorder.  Any identified records should be obtained.

2. After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected major depressive disorder and generalized anxiety disorder with chest pain.  The electronic claims file should be made available for review and the review of records should be noted in the report.  
The examiner must identify the current manifestations of the Veteran's psychiatric symptoms and include the frequency, duration, and severity of the symptoms.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disability.

The examiner should furnish a full description of the effects of his service-connected disability on the Veteran's ordinary activities, which include employment.

To the extent possible, the examiner should distinguish between any symptoms attributable to his major depressive disorder and generalized anxiety disorder with chest pain and those attributable to other non-service connected psychiatric disorders, as well as identifying any overlap in symptoms.  Special attention is directed to the July 2012 letter from K.F., Ph.D. and August 2012 letter from Dr. S.B. regarding the Veteran's cognitive disorder/dementia.

The examiner should provide a rationale for all opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After the above is completed, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




